DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application
This office Action is in response to Applicant's Application filled on 10/27/2021. Claims 1-21 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 06/26/2020 is acceptable.

Election/Restrictions
Applicant’s election, of species I (Fig 5): claims 1 and 4-11, in the “Response to Election / Restriction Filed” filed on 10/27/2021 is acknowledged and entered by Examiner. This office action considers claims 1-21 are thus pending for prosecution, of 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20020070390 A1; hereinafter Chow) in view of TAKECHI et al (US 2018/0337064 A1; hereinafter TAKECHI).

Regarding claim 1, Chow discloses a method for making a bipolar junction transistor 

(BJT) comprising: 

forming a first superlattice (Fig 3, element [311, 313], Para [0027], as first supperlattice) on a substrate (Fig. 3, Para [0023], Substrate 302) defining a collector region therein (Fig 3, collector 312, as collector), 
311, 313], Para [0027], as supperlattice);
forming a base (Fig 3, element 316, Para  [0027]) on the first superlattice (Fig 3, element [311, 313], Para [0027], as supperlattice); 
forming a second superlattice (Fig 3, element [323, 321], as second superlattice, Para [0029]) on the base  (Fig 3, element 316, Para  [0027]);
forming an emitter ( emitter 322, Para [0029]) on the second superlattice  (Fig 3, element [323, 321], as second superlattice, Para [0029]).
But Chow does not disclose explicitly the first superlattice comprising a plurality of stacked groups of first layers, each group of first layers comprising a first plurality of stacked base semiconductor monolayers defining a first base semiconductor portion, and at least one first non-semiconductor monolayer constrained within a crystal lattice of adjacent first base semiconductor portions; and a second superlattice comprising a second plurality of stacked groups of second layers, each group of second layers comprising a plurality of stacked base semiconductor monolayers defining a second base semiconductor portion, and at least one second non-semiconductor monolayer constrained within a crystal lattice of adjacent second base semiconductor portions; and forming an emitter on the second superlattice.

In a similar field of endeavor, TAKECHI teaches the first superlattice comprising a plurality of stacked groups of first layers ( Fig 1-2, elements [45a, 45b] [46a, 46b], Para [ 0027-0032]) each group of first layers comprising a first plurality of stacked base semiconductor monolayers defining a first base semiconductor portion (Para [ 0027-0032]) , and a second superlattice comprising a second plurality of stacked groups of 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Chow in light of TAKECHI teaching “the first superlattice comprising a plurality of stacked groups of first layers ( Fig 1-2, elements [45a, 45b] [46a, 46b], Para [ 0027-0032]) each group of first layers comprising a first plurality of stacked base semiconductor monolayers defining a first base semiconductor portion (Para [ 0027-0032]) , and a second superlattice comprising a second plurality of stacked groups of second layers (Fig 1-2, elements [45a, 45b] [46a, 46b], Para [ 0027-0032]), each group of second layers comprising a plurality of stacked base semiconductor monolayers defining a second base semiconductor portion ( Fig 1-2, elements [45a, 45b] [46a, 46b], Para [ 0027-0032]), and at least one second non-semiconductor monolayer constrained within a crystal lattice of adjacent second base semiconductor portions; and forming an emitter on the second superlattice ( Fig 1-2, elements [45n] [46n], Para [ 0027-0032])” for further advantages such as superlattice structure allows the superlattice to provide an interface for high-K dielectrics, which reduces diffusion of the high-K material into the channel region, and also reduces unwanted scattering effects and improves device mobility. 

Regarding Claim 4, Chow and TAKECHI discloses the method of claim 1, Chow further discloses further comprising  forming an emitter contact (element 318, Para [0030] - “Emitter contact grading layer 318”) on an upper surface of the emitter (322=superlattice emitter).

Regarding Claim 5, Chow and TAKECHI discloses the method of claim 1 from which claim 5 depends.
But, Chow first embodiment does not expressly disclose forming a base contact on at least a portion of the base.
However, in the embodiment of Fig. 5, Chow teaches two contacts on base layer 316.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate having a contact on the base layer 316 as taught Chow into the embodiment of Fig. 3 into the combination of Chow and TAKECHI.
The ordinary artisan would have been motivated to integrate the embodiment of Fig. 5 of Chow structure into the embodiment of Fig. 3 structure in the manner set forth above for, at least, this integration will provide to connect the base layer to the outside as is well known in the art for signal routing.

Regarding Claim 7, Chow and TAKECHI discloses the BJT of claim 1 Chow further discloses wherein the emitter and the collector have a first conductivity type, and the base has a second conductivity type different than the first conductivity type (Abstract). 

Regarding Claim 8, Chow and TAKECHI discloses claim 1 from which claim 8 depends.
But, Chow does not expressly disclose wherein the respective base semiconductor monolayers of the first and second superlattices comprise silicon monolayers. 
However, TAKECHI teaches wherein the respective base semiconductor monolayers of the first and second superlattices comprise silicon monolayers (Para [0027-0032]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Chow in light of TAKECHI teaching “wherein the respective base semiconductor monolayers of the first and second superlattices comprise silicon monolayers (Para [0027-0032])” for further advantages such as superlattice structure allows the superlattice to provide an interface for high-K dielectrics, which reduces diffusion of the high-K material into the channel region, and also reduces unwanted scattering effects and improves device mobility. 

Regarding Claim 9, Chow and TAKECHI discloses claim 1 from which claim 9 depends.
But, Chow does not expressly disclose wherein the respective at least one non-semiconductor monolayer of the first and second superlattices comprises oxygen. 
However, TAKECHI teaches wherein the respective at least one non-semiconductor monolayer of the first and second superlattices comprises oxygen (Para [0034-0036]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Chow in light of TAKECHI teaching 

Regarding Claim 10, Chow and TAKECHI discloses claim 1 from which claim 9 depends.
But, Chow does not expressly disclose wherein the respective base semiconductor monolayers of the first and second superlattices comprise germanium. 
However, TAKECHI teaches wherein the respective base semiconductor monolayers of the first and second superlattices comprise germanium (Para [0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the respective base semiconductor monolayers of the first and second superlattices comprise germanium as taught by TAKECHI into Chow.
The ordinary artisan would have been motivated to integrate TAKECHI structure into Chow structure in the manner set forth above for, at least, this integration will provide semiconductors like germanium for use in myriads of modern electronics due to germanium’s wide availability and superior semiconductor performance.

Regarding Claim 11, Chow and TAKECHI discloses claim 1 from which claim 11 depends.
Chow does not expressly disclose wherein the respective at least one non-semiconductor monolayer of the first and second superlattices comprises at least one of oxygen, nitrogen, fluorine, carbon and carbon-oxygen. 
However, TAKECHI teaches wherein the respective at least one non-semiconductor monolayer of the first and second superlattices comprises oxygen (Para [0034-0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the respective at least one non-semiconductor monolayer of the first and second superlattices comprises at least one of oxygen, nitrogen, fluorine, carbon and carbon-oxygen as taught by TAKECHI  into Chow.
The ordinary artisan would have been motivated to integrate Mears structure into Chow structure in the manner set forth above for, at least, this integration will provides “The non-semiconductor is also desirably thermally stable through deposition of a next layer to thereby facilitate manufacturing.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 20020070390 A1; hereinafter Chow) in view of TAKECHI et al (US 2018/0337064 A1; hereinafter TAKECHI) as applied claims above and further in view Cheng et al. (US 20150041956 A1; hereinafter Cheng).

Regarding Claim 6, Chow and TAKECHI discloses claim 1 from which claim 6 depends.
Chow and TAKECHI does not expressly disclose the BJT of claim 1 further comprising forming spaced apart isolation regions in the substrate.
In a related art, Cheng teaches a bipolar junction transistor 150 with isolation regions 83 and 88 in substrate 10 (Cheng Fig. 9 – [0065], [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the isolation regions as taught by Cheng into the combination of Chow and TAKECHI.
The ordinary artisan would have been motivated to integrate Cheng into the combination of Chow and TAKECH in the manner set forth above for, at least, this integration will provide electrical isolation of the BJT device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898